IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10512
                         Summary Calendar



GILBERT C. TALAMANTEZ,

                                           Plaintiff-Appellant,

versus

LEE LEWIS CONSTRUCTION COMPANY; ET AL,

                                           Defendants,

LEE LEWIS CONSTRUCTION COMPANY; ST. PAUL
FIRE AND MARINE INSURANCE CO.,
                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:96-CV-222-C
                      --------------------

                         November 26, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Gilberto C. Talamantez’s motion for leave

to proceed in forma pauperis (IFP) is DENIED, because his appeal

lacks arguable merit and is therefore frivolous.     See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because the appeal

is frivolous, IT IS FURTHER ORDERED that the appeal is DISMISSED.

See 5th Cir. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10512
                                -2-

     Talamantez has sought to appeal the district court’s grants

of summary judgment to Lee Lewis Construction Company (Lee Lewis)

and its insurer, St. Paul Fire and Marine Insurance Company (St.

Paul).   Talamantez contends that his employment by Lee Lewis was

terminated in violation of his rights under the Americans with

Disabilities Act; and that he has a right to enforce, in a

federal court action, a judgment which a state court awarded him

against St. Paul.   The district court granted summary judgment to

St. Paul on Talamantez’s motion to vacate a state-court judgment

against him.

     The lack of arguable merit of Talamantez’s appellate

contentions is shown by the district court’s memorandum opinions.

Talamantez v. Lee Lewis Constr. Co., No. 1:96-CV-222-C (N.D. Tex.

Feb. 21, 1997, and March 18, 1999) (unpublished).

     IT IS FURTHER ORDERED that Talamantez’s motion to supplement

the record is DENIED.

     MOTIONS DENIED; APPEAL DISMISSED.